Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Objections
Claims 1, 8, and 16 are objected to because of the following informalities:  claims 1, 8, and 16 recite “1 pentanol”. Recitation of “1-pentanol” is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 8, 11-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 refers to a “substantially uniform” composition “with no indication of phase separation”. ¶ 9 of the instant specification indicates “substantially uniform” preferably entails a consistent liquid phase with no indication of phase separation (emphasis added). Therefore, in light of the specification, it is unclear whether claim 8 is requiring a “substantially uniform” composition (of which no indication of phase separation is only preferred) or a composition where no indication of phase separation is required. This issue can be resolved by removing the word “substantially”.
As claims 11-14, 19, and 20 depend from claim 8, they are rejected for the same issue discussed above.
Claim 12 recites “wherein the distribution-enhancing component is present in an amount of at least 1.7 wt% of the”. The claim fails to specify what the concentration is relative to. Therefore, the scope of the claim is unclear. In the interest of compact prosecution, claim 12 is construed as if it is stated that the concentration is based on the total amount of the polyol premix composition.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 depends upon claim 1 and recites “wherein the halogenated olefin blowing agent comprises cis-1,1,1,4,4,4-hexafluorobut-2-ene”. The limitation at issue is already present within claim 1. Therefore, claim 4 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
Claim(s) 8, 11, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hulse (US 2012/0004299 A1).
Although Applicant’s elected species of “isopropanol” is seen to be obvious in view of Hulse, the disclosure of Hulse is also seen to anticipate several of the instant claims due to the breadth encompassed by the claims. Accordingly, a 35 USC 102(a)(1) rejection is presented over Hulse in addition to a 35 USC 103 rejection pertaining to Applicant’s elected “isopropanol” species in the interest of compact prosecution. 
Regarding Claims 8, 11, 16, and 17, Hulse teaches azeotropes of cis-1,1,1,4,4,4-hexafluoro-2-butene and alcohol (Abstract) and describes polyol premix composition obtained by mixing cis-1,1,1,4,4,4-hexafluoro-2-butene, aromatic polyester polyol, and ethanol (¶ 84-87). 
With regards to the claimed phase separation properties, Hulse teaches examples where the premixes contain 187.2 parts by weight of non-blowing agent/ethanol components, 0.698 parts by mole of cis-1,1,1,4,4,4-hexafluoro-2-butene (equivalent to 114.5 parts by weight), and 2 wt% relative to blowing agent+ethanol of ethanol (equivalent to 2.3 parts by weight) (¶ 85-87). Thus, the embodiment of Hulse is seen to have 0.76 wt% of ethanol. In comparison, the instant specification at ¶ 30 indicates 0.1-10 wt% procure enhanced phase separation properties. See also ¶ 120 and Tables 7A-7C which illustrate 0.56 wt% of ethanol gives the enhanced phase separation properties. Accordingly, since Hulse describes the same blowing agent and same alcohol being used with polyester polyols within substantially the same concentrations, it is concluded that the stabilization characteristics of the claims are necessarily exhibited by Hulse’s compositions in the absence of evidence to the contrary. 
Alternatively, with respect to Applicant’s elected “isopropanol” species, although the Example of Hulse uses ethanol and not isopropanol, Hulse teaches propanol is also suitable (¶ 34). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a propanol in lieu of ethanol based on the teachings of Hulse. The genus “propanol” only contains two isomers: n-propanol and isopropanol. Since the genus “propanol” is so small, one of ordinary skill would at once envisage each isomer of propanol, including isopropanol. The combination of references would suggest no other blowing agent but cis-1,1,1,4,4,4-hexafluorobut-2-ene, thus meeting the transitional phrase “consisting essentially of”.
Regarding Claims 19 and 20, Hulse teaches foamable compositions comprising polyol premix and polyisocyanate (¶ 75-87). Hulse indicates MDI is used as polyisocyante (¶ 85), which is methylenebis(phenyl isocyanate).
Claim Rejections - 35 USC § 103
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulse (US 2012/0004299 A1).
Hulse teaches azeotropes of cis-1,1,1,4,4,4-hexafluoro-2-butene and alcohol (Abstract) and describes polyol premix composition obtained by mixing cis-1,1,1,4,4,4-hexafluoro-2-butene, aromatic polyester polyol, and ethanol (¶ 84-87). 
With regards to the claimed phase separation properties, Hulse teaches examples where the premixes contain 187.2 parts by weight of non-blowing agent/ethanol components, 0.698 parts by mole of cis-1,1,1,4,4,4-hexafluoro-2-butene (equivalent to 114.5 parts by weight), and 2 wt% relative to blowing agent+ethanol of ethanol (equivalent to 2.3 parts by weight) (¶ 85-87). Thus, the embodiment of Hulse is seen to have 0.76 wt% of ethanol. In comparison, the instant specification at ¶ 30 indicates 0.1-10 wt% procure enhanced phase separation properties. See also ¶ 120 and Tables 7A-7C which illustrate 0.56 wt% of ethanol gives the enhanced phase separation properties. Accordingly, since Hulse describes the same blowing agent and same alcohol being used with polyester polyols within substantially the same concentrations, it is concluded that the stabilization characteristics of the claims are necessarily exhibited by Hulse’s compositions in the absence of evidence to the contrary. 
Alternatively with respect to Applicant’s elected “isopropanol” species, although the Example of Hulse uses ethanol and not isopropanol, Hulse teaches propanol is also suitable (¶ 34). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a propanol in lieu of ethanol based on the teachings of Hulse. The genus “propanol” only contains two isomers: n-propanol and isopropanol. Since the genus “propanol” is so small, one of ordinary skill would at once envisage each isomer of propanol, including isopropanol. The combination of references would suggest no other blowing agent but cis-1,1,1,4,4,4-hexafluorobut-2-ene, thus meeting the transitional phrase “consisting essentially of”.
Regarding Claim 12, Hulse teaches the premixes contain 187.2 parts by weight of non-blowing agent/ethanol components, 0.698 parts by mole of cis-1,1,1,4,4,4-hexafluoro-2-butene (equivalent to 114.5 parts by weight), and 2 wt% relative to blowing agent+alcohol of alcohol (equivalent to 2.3 parts by weight) (¶ 85-87). Thus, the embodiment of Hulse is seen to have 0.76 wt% of alcohol. Although outside the ranges claimed, Hulse teaches the blowing agent/alcohol azeotrope may contain greater than zero to about 99 wt% of blowing agent and about 1 wt% to less than 100 wt% of alcohol (¶ 6). Therefore, Hulse is seen to suggest concentrations that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hulse suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hulse. See MPEP 2123.
Regarding Claims 13 and 14, although the amounts of polyol and blowing agent within Table 6 are outside the ranges claimed, Hulse teaches the amount of blowing agent required is dictated by the desired foam densities of the final foam product (¶ 83). Accordingly, Hulse indicates the concentrations used within the foaming compositions are result effective variables because changing them will clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to optimize the amount of blowing agent/polyol within the scope of the present claims so as to obtain desirable foam densities.
Claims 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulse (US 2012/0004299 A1) in view of Ionescu (Chemistry and Technology of Polyols for Polyurethanes).
Regarding Claims 1, 4, 5, and 7, Hulse teaches azeotropes of cis-1,1,1,4,4,4-hexafluoro-2-butene and alcohol (Abstract) and describes polyol premix composition obtained by mixing cis-1,1,1,4,4,4-hexafluoro-2-butene, aromatic polyester polyol, and ethanol (¶ 84-87). 
With regards to the claimed phase separation properties, Hulse teaches examples where the premixes contain 187.2 parts by weight of non-blowing agent/ethanol components, 0.698 parts by mole of cis-1,1,1,4,4,4-hexafluoro-2-butene (equivalent to 114.5 parts by weight), and 2 wt% relative to blowing agent+ethanol of ethanol (equivalent to 2.3 parts by weight) (¶ 85-87). Thus, the embodiment of Hulse is seen to have 0.76 wt% of ethanol. In comparison, the instant specification at ¶ 30 indicates 0.1-10 wt% procure enhanced phase separation properties. See also ¶ 120 and Tables 7A-7C which illustrate 0.56 wt% of ethanol gives the enhanced phase separation properties. Accordingly, since Hulse describes the same blowing agent and same alcohol being used with polyester polyols within substantially the same concentrations, it is concluded that the stabilization characteristics of the claims are necessarily exhibited by Hulse’s compositions in the absence of evidence to the contrary. 
Alternatively, with respect to Applicant’s elected “isopropanol” species, although the Example of Hulse uses ethanol and not isopropanol, Hulse teaches propanol is also suitable (¶ 34). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a propanol in lieu of ethanol based on the teachings of Hulse. The genus “propanol” only contains two isomers: n-propanol and isopropanol. Since the genus “propanol” is so small, one of ordinary skill would at once envisage each isomer of propanol, including isopropanol. The combination of references would suggest no other blowing agent but cis-1,1,1,4,4,4-hexafluorobut-2-ene, thus meeting the transitional phrase “consisting essentially of”.
The foam composition of Hulse differs from the subject matter claimed with respect to the relative amount of aromatic polyester polyol, whereby Hulse’s example uses roughly 43.8 wt% of polyester polyol relative to the total quantity of polyols that include other polyols such as Mannich polyol whereas the claims require at least 50 wt%. In this regard, Ionescu teaches it is known that the structure/amount of polyols used in the creation of rigid polyurethane foams have a significant impact on the resulting foam structure (Pages 535-540). Ionescu in particular indicates the cohesive energy of ester/aromatic units from polyester polyol or Mannich polyols generally confers higher rigidity and dimensional stability (Pages 538-540). Accordingly, it is understood that the relative quantity of aromatic polyester polyol is a result effective variable subject to routine optimization by one of ordinary skill in the art since changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal contents of aromatic polyester polyol within the scope of the present claims so as to produce desirable rigidity and dimensional stability characteristics within the resulting foam.
Claims 8, 11, 13, 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0041048 A1) in view of Kikuchi (WO 2017/105959 A1).
Regarding Claims 8 and 11, Chen teaches stabilized foam blends comprising polyol and blowing agents (Abstract) wherein the polyol can be aromatic polyester polyols (¶ 15; see “Stephan 2352” of ¶ 24) and the blowing agent can be a mixture of hydrofluoroolefins and C1 to C5 alcohols (¶ 9-10). Chen teaches the incorporation of one or more esters such as methyl formate enhance the storage stability/shelf life of the polyol premixes (Abstract; ¶ 5; Table 1) such as over 9 months at ambient conditions (¶ 27-29). Accordingly, Chen is seen to expressly disclose polyol premixes that are stable uniform mixtures when stored for a period of 4 months at ambient conditions. Chen differs from the elected subject matter in that the particular alcohols of claim 8 are not described.
 Kikuchi teaches azeotrope compositions of cis-1,1,1,4,4,4-hexafluoro-2-butene and isopropanol (Abstract) useful as blowing agents for thermoplastic and thermosetting foams (Page 6, Lines 1-8 and 25-27) and notes the azeotropes are preferred since they are not ozone damaging substances and exhibit low global warming potential and the incorporation of isopropanol is advantageous since isopropanol is cheap, harmless, and does not render the azeotrope flammable (Page 3, Lines 2-4 and 13-19). It would have been obvious to one of ordinary skill in the art to utilize the cis-1,1,1,4,4,4-hexafluoro-2-butene and isopropanol azeotropes of Kikuchi as a blowing agent mixture within the premixes of Chen because such azeotropes are not ozone damaging, exhibit low global warming potential, and the use of isopropanol would be cheap, harmless, and not render the azeotrope flammable as taught by Kikuchi. 
As Chen teaches the blowing agent can be a mixture of hydrofluoroolefins and C1 to C5 alcohols (¶ 9-10), one of ordinary skill would expect the resulting premixes to still exhibit the storage stability/shelf life such as over 9 months at ambient conditions expressly taught by Chen since the combination of references does not suggest the removal of Chen’s ester additives. Kikuchi teaches azeotrope compositions of cis-1,1,1,4,4,4-hexafluoro-2-butene and isopropanol (Abstract). Isopropanol is a C3 non-cyclic alcohol. Since there is no apparent difference between the isopropanol of the claims and that taught by Kikuchi, such a material is seen to intrinsically function as distribution enhancing compound in the absence of evidence to the contrary. 
Regarding Claim 13, Kikuchi suggests 0.1-7 wt% of isopropanol relative to cis-1,1,1,4,4,4-hexafluoro-2-butene and isopropanol (Abstract) and Chen teaches embodiments that possess 78.9 wt% of polyols comprising polyester polyol and 9.71 wt% of blowing agent relative to total amount of B-side components (“C” of Table 1; ¶ 25). Accordingly, the combination of references would suggest 78.9 wt% of polyol, 0.01-0.68 wt% of isopropanol, and 9.04-9.71 wt% of cis-1,1,1,4,4,4-hexafluoro-2-butene, which is consistent with the ranges of claim 13. 
Regarding Claim 14, Kikuchi suggests 0.1-7 wt% of isopropanol relative to cis-1,1,1,4,4,4-hexafluoro-2-butene and isopropanol (Abstract) and Chen teaches embodiments that possess 78.9 wt% of polyols comprising polyester polyol and 9.71 wt% of blowing agent relative to total amount of B-side components (“C” of Table 1; ¶ 25). Although the amount of polyol is outside the range claimed, the B-side of Chen includes a significant amount of flame retardant which Chen deems to be optional (¶ 14). Accordingly, it would have been obvious to omit the flame retardant within composition “C” of Chen in order to obtain a foam composition should flame retardancy not be desired or required, thereby obtaining a composition with 83.1 wt% of polyols, 0.01-0.72 wt% of isopropanol, and 9.5-10.2 wt% of cis-1,1,1,4,4,4-hexafluoro-2-butene, which lies within the claimed ranges. See MPEP 2144.04(II)(A). 
Regarding Claims 16 and 17, Chen teaches a method whereby B-side components, such as polyol and blowing agents, are combined (¶ 13, 25). Accordingly, the combination of references would suggest a method of combining polyester polyol, blowing agent, and isopropanol. The remaining limitations of claims 16-18 are addressed within ¶ 32-35 above and are incorporated herein by reference.
Regarding Claims 19 and 20, Chen teaches foamable compositions comprising a mixture of polymeric methylene diphenyl diisocyanate and the polyol premixes (¶ 24-25). Polymeric methylene diphenyl diisocyanate is construed as a “polymethylene polyphenyl isocyanate”.
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Applicant generally argues the benefits described within the specification are not recognized by the prior art. This is not found persuasive. The prior art above meets all limitations claimed. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV).
Applicant argues unexpected results, namely the use of the specific alcohols of the claim procure stable uniform compositions with no indication of phase separation when stored for four months. This is not found persuasive. Several claims are anticipated by Hulse. Evidence of unexpected results is irrelevant to 35 USC 102 and cannot overcome a rejection so based. MPEP 2131.04. 
Even ignoring the above, Applicant’s allegation of unexpected results is still unpersuasive as a comparison with the closest prior art (Hulse) has not been performed. Note also Chen already describes polyol premix that are stable over 9 months at ambient conditions, whereby the blowing agent used can be a mixture of hydrofluoroolefins and C1 to C5 alcohols (¶ 9-10). Also, the claims do not appear to be commensurate in scope with the results Applicant alleges to be unexpected. Applicant urges the instability characteristics that are prevented are rooted in the combination of polyester polyol and olefin blowing agent, but this ignores that several claims impose no particular restriction regarding the quantity of polyester polyol and/or olefin blowing agent used. It would appear that phase stable mixtures would ordinarily be expected to occur should only trace quantities of polyester polyol and/or olefin blowing agent be used. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764